Citation Nr: 1635259	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  09-26 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from November 2001 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Veteran's appeal was remanded by the Board in November 2012 and August 2015.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

There is clear and unmistakable evidence that the Veteran entered service with a psychiatric disorder but it is not clear and unmistakable that such pre-existing psychiatric disorder was not aggravated by service; the Veteran's current depressive disorder is etiologically related to symptomatology noted in service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for depressive disorder are met.  38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

The Board notes that the Veteran's service treatment records are unavailable, as detailed in a February 2016 Formal Finding of Service Record Unavailability. Where most of the claimant's service records are unavailable through no fault of the claimant, VA has a heightened duty to consider the applicability of the benefit of the doubt rule and to assist in the development of a claim.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18  (2005); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367   (1991).

Legal Criteria

Service connection may be granted for a disability resulting from an injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.

When no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  See VAOPGCPREC 3-03.  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood i.e. it is undebatable."  Quirin v. Shinseki, 22 Vet App 390, 396 (2009).  The standard of clear and unmistakable evidence is an onerous standard.  Laposky v. Brown, 4 Vet App 331, 334 (1993).  

The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" pre-existing condition.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

Facts and Analysis

The Veteran's entrance examination is not of record, therefore the Board finds that the condition of depression was not noted upon entry into service.  As noted below, there is evidence of record that suggests that the Veteran entered service with depression.  Thus, 38 U.S.C.A. § 1111 and C.F.R. § 3.304 are for application.  See Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012) (providing that the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service).
Therefore, if the Board is to find that the presumption of soundness is rebutted and that the Veteran's acquired psychiatric disability preexisted service, it must find (1) that clear and unmistakable evidence shows that an acquired psychiatric disability preexisted service; and (2) that clear and unmistakable evidence shows that his acquired psychiatric disability was not aggravated by service.  Horn v. Shinseki, 25 Vet.App. 231, 234 (2012).

The Service Treatment Records that are available and of record, show that the Veteran was treated for psychological symptoms in-service.  Records from May 2006 show that the Veteran had a history of alcohol dependence, cyclical irritability, and depression consistent with bipolar disorder.  The Veteran was seen in April 2006 for evaluation based on irritability and vague threats.  The Veteran endorsed having violent thoughts of wanting to hit those around him.  The Veteran further reported in April 2006 that he had felt agitated and that he typically isolated himself when he is angry.  The Veteran was in route to the Naval Medical Center in San Diego for inpatient treatment.  The Veteran was diagnosed with Axis I bipolar disorder, and alcohol dependence.  

In May 2006, the Veteran received mental health treatment from the Naval Medical Center in San Diego.  The evidence shows that the Veteran was medically evacuated off of his naval ship after being diagnosed with bipolar disorder and alcohol dependence.  The Veteran's April 2006 symptomatology of mood swings was noted.  The Veteran stated that he had not had alcohol since mid-March.  The Veteran stated that his current psychological symptoms had existed as far back as he could remember, and that his irritability as well as his depressive symptoms had progressively gotten worse.  The Veteran stated that he underwent psychological treatment at age 12, and denied any previous psychiatric hospitalizations, psychotropic medications, or suicide attempts.  The Veteran was initiated on Wellbutrin.  The Veteran was discharged after nine days.  The medical impression noted that the Veteran voluntarily admitted himself to the locked psychiatric ward after members of his command became concerned about his bipolar disorder.  The Veteran previously endorsed symptoms of irritability with mood swings, but he never previously had prolonged periods of mood elevation.  The Veteran noted that he tended to neglect work and his social life.  The Veteran was diagnosed with depressive disorder, and alcohol abuse.  

The Veteran's Form DD 214 shows that the Veteran's personality disorder was the reason for separation from service.  

In April 2007 the Veteran underwent a mental disorders VA examination.  The Veteran endorsed drinking and smoking marijuana in high school.  The Veteran stated that his deployment on the USS Ronald Regan in January 2006 in the Persian Gulf was very stressful, and that he had a hard time handling service.  The Veteran stated that it was unbearable, and that he was extremely depressed.  The Veteran stated that he was highly irritable, isolating, did not perform his job, and was frequently in trouble.  The Veteran stated that he was not able to handle the pressure and became suicidal.  The examiner noted the Veteran's medical evacuation, hospitalization, and treatment.  The Veteran reported that he was taking classes at a community college.  The Veteran denied any psychiatric history prior to his hospitalization in 2006, and the examiner noted that the Veteran was discharged early for psychiatric issues.  The examiner noted the Veteran's post-service treatment, and the Veteran's post-service psychological symptoms.  The Veteran was diagnosed with depressive disorder.  The examiner concluded that the Veteran experienced a major depressive episode in the Navy, and that with treatment and medication his symptoms had improved.  

The Veteran in his Appeal to Board of Veterans' Appeals (Form 9), stated that his depression worsened due to his environment in the Navy.  The Veteran stated that he was unable to function as a productive service-member which caused his removal from duty.  Submitted with the Veteran's Form 9 was a Service Treatment Record from June 2006 showing that the Veteran had continued psychologically symptoms.  

In December 2012 a mental disorders Disability Benefits Questionnaire (DBQ) was associated with the record.  The Veteran was diagnosed with depression, noted as pre-existing and not aggravated by military service, and that the Veteran's depression is aggravated by the Veteran's chronic drug and alcohol use.  The Veteran reported periods of depression which predated military service.  The examiner noted that the Veteran received treatment for depression at age 12.  The Veteran specifically stated that he received Paxil for his condition.  The examiner stated that there is evidence that the majority of the Veteran's psychological impairment is a direct consequence of his drug and alcohol use.  The examiner stated that the Veteran's chronic drug and alcohol use which began during childhood has served to exacerbate the Veteran's depressive condition.  The examiner noted the Veteran's relevant history, in-service symptoms and treatment, and post-service treatment.  The examiner noted that the Veteran was hospitalized for psychiatric reasons in 2006.  The examiner stated that the Veteran had a pre-existing depressive disorder prior to military service, which is exacerbated by the Veteran's drug and alcohol use.  The examiner stated that there was no permanent exacerbation or aggravation of depression due to military service per se, but instead due to the Veteran's drug and alcohol use while in-service.  The examiner further added that the Veteran's military service did not exacerbate his pre-existing condition of depression, and that his current diagnosis is not related to military service.  

The examiner determined that the Veteran's claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness.  In rationale, the examiner noted that it was difficult to ascertain the exact degree of depression upon entry into service, and that the Veteran's depression was exacerbated by the effects of his drug and alcohol use and not due to any event or circumstance during Navy service.  The examiner further opined that the Navy itself did not aggravate the Veteran's depression, and noted the Veteran's functional ability after discharge.  The examiner noted that there is clear and unmistakable evidence that the Veteran's depression existed prior to military service and was aggravated by his use of drugs and alcohol.  The examiner further added that while the Veteran was diagnosed with a personality disorder upon discharge, no other provider offered a diagnosis of personality disorder, and therefore that diagnosis is likely not accurate.

While the Board notes the April 2007 report from the Veteran wherein he denied any previous psychiatric history prior to service, the Board finds that clear and unmistakable evidence has been presented to show that the Veteran's depression pre-existed his military service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  Notably, the Board relies on the Veteran's in-service reports of having longstanding psychological symptoms, and the December 2012 VA examination report which noted the Veteran's pre-military history, and included the Veteran's recollection as to the specific medication he received to treat his depression.  Thus, the Board finds that clear and unmistakable evidence has been presented; the first prong to rebut the presumption of soundness has been met.

Based on the evidence of record, however, the Board finds that VA cannot establish that it is clear and unmistakable that the Veteran's pre-existing depression was not aggravated by his active military service.  As noted above, clear and unmistakable evidence is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Laposky v. Brown, 4 Vet App 331, 334 (1993) and Quirin v. Shinseki, 22 Vet App 390, 396 (2009).  In the instant appeal, the December 2012 VA examination report concludes that the Veteran's depression was clearly and unmistakably aggravated by drugs and alcohol, and that service in and of itself did not aggravate the Veteran's condition.  Notably, "no compensation shall be paid if the disability is the result of the person's own willful misconduct or abuse of alcohol or drugs."  38 U.S.C.A. §§ 1110, and 1131 (West 2014).  The Court has held that service connection is warranted for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A claimant may be compensated for a substance abuse disability only "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  There is no medical finding of record that the Veteran's drug and alcohol abuse is caused by or aggravated by his psychiatric disorder, and there is no medical finding that the Veteran's psychiatric disorder is caused by his drug and alcohol abuse so the Board must find that the Veteran's psychiatric disorder is separate and distinct from his drug and alcohol abuse.  Service connection on the basis of aggravation of his psychiatric disorder by his abuse of alcohol or drugs is prohibited by the law.  The record, however, also shows that prior to service the Veteran did not need hospitalization for his psychologic symptomatology, yet in-service he required medical evacuation due to an extreme flare-up.  The service treatment records from May 2006 also show that the Veteran's symptomatology was more severe than usual, and lasted longer than usual.  The Veteran's depression worsened to the point of needing hospital care.  Crucially, the Veteran stated that his deployment on the USS Ronald Regan in 2006 in the Persian Gulf was very stressful and he complained of the difficulties and stresses he dealt with as a service-member.  The Veteran's service treatment records are incomplete so the record shows no pertinent findings until after five years of the Veteran's service which tends to support the Veteran's report of onset of worsening symptoms during his deployment.  It is also significant that the Veteran claims to have been sober for over a month prior to his medical evacuation.  Thus, the Board finds that all of the foregoing evidence of record does not compel a conclusion, to which reasonable minds could not differ, that the Veteran's psychiatric disorder clearly and unmistakably was not aggravated "per se" by his military service.  Consequently, the presumption of soundness is not rebutted.  As VA fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection. 

The remaining issue is whether it is at least as likely as not that the Veteran's current depressive disorder is etiologically related to in-service symptomatology.  See Gilbert v. Shinseki, 26 Vet. App. 48(2012) (quoting Holton v. Shinseki, 557 F.3d 1362, 1367   (Fed. Cir. 2009) ("The presumption of soundness . . . does not relieve the Veteran of the obligation to show the presence of a current disability and to demonstrate a nexus between that disability and the in-service injury or disease or aggravation thereof.").  As there is evidence of in-service symptomatology, and the Veteran continues to be diagnosed with a depressive disorder, all elements have been met.  Accordingly, service connection for a depressive disorder is warranted. 


ORDER

Entitlement to service connection for a depressive disorder is granted.



____________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


